Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 6, 15, 17-18, 22 and 25-27 are cancelled.
Claims 1-5, 7-14, 16, 19-21, 23-24, and 28 are pending in this application.
Election/Restrictions
Applicant's election of Species 2 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 7-8 are belong to the non-elected Species 5 (e.g. as they are corresponding to Fig. 6 with claimed features such that the force transformer is anchored or at least partly embedded with the compliant core material).  Thus, claims 7-8 are considered to be withdrawn as non-elected claims.
Claim 21 is corresponding to the non-elected Species 4 (Fig. 5b).  Thus, claim 21 is also considered to be withdrawn as non-elected claims.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (US. Pat. 5,384,880).
Regarding claim 1, Keller et al.  anticipate a fibre optic cable (10) comprising; at least one optical fibre (16), and a force transformer (22) mechanically coupled to the at least one optical fibre; wherein the force transformer is configured to transform transverse forces due to dimension changes of the cable arising from a temperature variation of the cable into longitudinal forces to counteract the longitudinal component of said dimension change over a tuned temperature range (Fig. 3-4).

    PNG
    media_image1.png
    398
    546
    media_image1.png
    Greyscale

Reproduced from US. Pat. 5,384,880. 
Regarding claims 2-5, Keller et al.  further anticipate that the fibre optic cable comprises a compliant core material (12) mechanically coupled to the at least one optical fibre (14/16) such that a longitudinal force acting on the compliant core material induces a longitudinal strain in the at least one optical fibre; wherein the compliant core material has a positive thermal coefficient of 
Regarding claim 28, Keller et al. further anticipate a fibre optic cable (10) having a longitudinal axis comprising; at least one optical fibre (16); and a force transformer (22) mechanically coupled to the at least one optical fibre, such that a transverse force acting on the force transformer induces longitudinal forces in the at least one optical fibre, wherein the force transformer is configured such that, in response to dimension changes of the fibre optic cable transverse to the longitudinal axis due to temperature variations, the force transformer induces counteractive forces on the fibre optic cable along the longitudinal axis, such that variation of an effective optical path length of the at least one optical fibre is substantially reduced (see Fig. 1).

Claims 1-5, 9-14, 16, 19-20, 23-24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godfrey (WO 2016/055787) (Applicant’s cited).
Regarding claim 1, Godfrey anticipates a fibre optic cable (300) comprising; at least one optical fibre (301), and a force transformer (304) mechanically coupled to the at least one optical fibre; wherein the force transformer is configured to transform transverse forces due to dimension changes of the cable arising from a temperature variation of the cable into longitudinal forces to counteract the longitudinal component of said dimension change over a tuned temperature range (Fig. 3-4).

    PNG
    media_image2.png
    312
    484
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    208
    417
    media_image3.png
    Greyscale

Reproduced from WO 2016/055787. 
Regarding claims 2-5, Godfrey further anticipates that the fibre optic cable comprises a compliant core material (303) mechanically coupled to the at least one optical fibre such that a longitudinal force acting on the compliant core material induces a longitudinal strain in the at least one optical fibre; wherein the compliant core material has a positive thermal coefficient of expansion; wherein the at least one optical fibre is coupled to a buffer material (302) and the buffer material is coupled to the compliant core material; where (sic) the force transformer is coupled to the at least one optical fibre via the compliant core material (Fig. 3-4).
Regarding claims 9-13, Godfrey further anticipates that the force transformer is stiffer than the compliant core material; wherein the compliant core material comprises extruded nylon; where (sic) the stiffness of the force transformer is configured with respect to a thermal coefficient of expansion of the fibre optic cable such that a temperature variation within the tuned temperature 
Regarding claims 14, 16, 19-20 and 23-24, Godfrey further anticipates that the force transformer comprises at least one helically coiled member; wherein the helix angle of said helically coiled member is of the order of 50 to 70 degrees; wherein at least one portion of the fibre optic cable comprises a plurality of force transformers, each force transformer comprising a helically wound coiled member; wherein at least one helically wound coiled member is wound in the opposite direction to another helically wound coiled member; the force transformer comprises a shaped steel member; wherein the volume percentage of steel of the fibre optic cable is substantially 10% (Fig. 3-4).
Regarding claim 28, Godfrey further anticipates a fibre optic cable (300) having a longitudinal axis comprising; at least one optical fibre (301); and a force transformer (304) mechanically coupled to the at least one optical fibre, such that a transverse force acting on the force transformer induces longitudinal forces in the at least one optical fibre, wherein the force transformer is configured such that, in response to dimension changes of the fibre optic cable transverse to the longitudinal axis due to temperature variations, the force transformer induces counteractive forces on the fibre optic cable along the longitudinal axis, such that variation of an effective optical path length of the at least one optical fibre is substantially reduced (Fig. 3-4).

EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Arroyo (US. Pat. 4,730,894).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883